                 Case 1:20-cv-01577-SAB Document 3 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LENA GERI DIAS,                                   Case No. 1:20-cv-01577-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 2)
15                   Defendant.

16

17         Leri Geri Dias (“Plaintiff”) filed a complaint on November 6, 2020, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

19 Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.
20         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

21 action, which directs that the summons and complaint shall be served within 20 days of the

22 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

23 completion of service.

24         Accordingly, IT IS HEREBY ORDERED THAT:

25         1.       Plaintiff’s application to proceed in forma pauperis is GRANTED;

26         2.       The Clerk of Court is DIRECTED to issue a summons; and

27 / / /

28 / / /


                                                   1
                 Case 1:20-cv-01577-SAB Document 3 Filed 11/10/20 Page 2 of 2


 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by the plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        November 10, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
